Citation Nr: 1017690	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active duty service from June 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2003 from 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought.

In May 2004, the Veteran requested a personal hearing before 
a member of the Board.  In February 2006, the Veteran 
cancelled his hearing request.

In June 2006, February 2007 and March 2009 the Board remanded 
the claim for further development.  It is again before the 
Board on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).   
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The combined rating for the Veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for an award of a TDIU, and the disability is not shown to 
prevent him from obtaining or retaining substantially gainful 
employment. 


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular 
basis, pursuant to 38 C.F.R. §§ 3.321(b(1) and 4.16(b), are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2005.  The 
Board further notes that, in October 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While these letters were furnished 
after the issuance of the appealed January 2003 rating 
decision, the appeal was subsequently readjudicated in a 
February 2010 supplemental statement of the case (SSOC).  
This course of corrective action fulfills VA's notice 
requirements, as addressed in the Mayfield line of decisions.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment described by the Veteran.  
Additionally, a VA examination in October 2008 and a February 
2010 determination by the Director of VA's Compensation and 
Pension Service were fully adequate for the purposes of 
rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, his advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to 
determine whether there are circumstances apart from the non- 
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361. 

Analysis

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  The Veteran is service connected for bilateral 
sensorineural hearing loss, evaluated as 40 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  The Veteran's overall disability rating is 50 
percent.

As the Veteran has neither a single disability evaluated as 
60 percent disabling nor a combination of disabilities 
bringing the combined rating to 70 percent or more, he does 
not meet the eligibility percentage standards set forth in 38 
C.F.R. § 4.16(a) for assignment of a total disability rating 
based on individual unemployability.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Although the Veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1) (2009).

In February 2007, the Board remanded the claim for the 
Veteran to complete Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) and to 
receive a VA psychiatric examination.  The Veteran was 
provided with Form 21-8940 in July 2007, which was not 
returned to VA. 

In October 2008, the Veteran was afforded a VA psychiatric 
examination, in compliance with remand directives.   The 
Veteran had dementia, and he was a very poor historian 
secondary to this disability.  The Veteran was residing in an 
extended care facility where he received supervision and 
assistance with most of the basic activities of daily living.  
Orientation, attention, memory, and executive skills were 
reported as severely impaired.  The examiner noted that the 
Veteran's dementia severely limited his ability to carry out 
most activities of daily living without assistance.  However, 
the examiner found it impossible to determine the component 
of difficulty in everyday living that may be attributable to 
PTSD.

The Veteran was diagnosed with chronic PTSD and vascular 
dementia.  A review of the Veteran's record confirmed a 
historical diagnosis of PTSD, which the examiner opined still 
persists.  He also noted, however, that dementia appears to 
be the predominant feature presenting during the examination 
and obscured (or at least made it impossible for the Veteran 
to self report) symptoms of PTSD.  The examiner assigned the 
Veteran a global assessment of functioning score of 30.  He 
noted that it was "not possible to disentangle function 
impairment related to PTSD symptoms from the functional 
impairment being caused by dementia."  The examining 
psychologist found that there is total occupational and 
social impairment due to mental disorder signs and symptoms, 
but it was not possible to determine what extent that PTSD 
independent of dementia is contributing to the total level of 
occupational and social impairment. 

Per the March 2009 remand directives, the issue was referred 
to the C&P Director to determine whether an extraschedular 
evaluation was appropriate.  In a February 2010 response to 
the RO's March 2009 request for an extra-schedular 
determination, the Director of VA's Compensation and Pension 
Service, found that the available records related to the 
Veteran's service-connected PTSD did not indicate severe 
symptoms.  The Veteran's severe dementia, along with other 
severe, numerous, nonservice-connected disabilities were the 
main cause of the Veteran's inability to be gainfully 
employed.  The Director found that the evidence did not 
establish entitlement to a TDIU on an extra- schedular basis, 
pursuant to 38 C.F.R. § 4.16(b).  Based on its careful review 
of the pertinent evidence of record, the Board agrees. 

The Board notes that the Veteran currently has diagnoses of 
service-connected PTSD and nonservice-connected vascular 
dementia and the October 2008 VA examining psychologist found 
that there was total occupational and social impairment due 
to mental disorder signs and symptoms.  The examiner also 
found that while dementia appeared to be the predominant 
feature presenting during the examination and obscured 
symptoms of PTSD, it was not possible to determine what 
extent that PTSD independent of dementia is contributing to 
the total level of occupational and social impairment.  Where 
it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998). 

However, the Director of C & P Compensation Service found 
that the evidence did not establish entitlement to a TDIU on 
an extra- schedular basis as the Veteran's severe dementia, 
along with other severe, numerous, nonservice-connected 
disabilities were the main cause of the Veteran's inability 
to be gainfully employed.  

Taking into account all relevant evidence, the Board finds 
that an extraschedular rating is not warranted for a grant of 
TDIU.  In this regard, the Board notes that, while the 
evidence of record does indicate that that Veteran's service 
connected disabilities interfere with his employment, they 
alone do not render the Veteran unemployable.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim that the Veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  For the 
reasons set forth above, entitlement to TDIU, to include on 
an extraschedular basis, is thus not established.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability, to include on an 
extraschedular basis, is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


